 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDL-U-C-E Manufacturing Company and KansasCityLuggage and Novelty Workers UnionLocal No. 66 affiliated with InternationalLeather Goods,Plastics&Novelty WorkersUnion,AFL-CIO. Cases 17-CA-2702 and17-CA-2702-2.June 12, 1967DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn August 3, 1966, Trial Examiner Alba B. Martinissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. He furtherfound that the Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint.Thereafter, the Respondent and theGeneral Counsel filed exceptions to the Decisionwith supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings made by theTrial Examiner at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision,' the exceptions and briefs, andthe entire record in this case, and finds merit incertain of the Respondent's exceptions.On June 27, 1966, subsequent to the hearingherein,butbefore the issuance of the TrialExaminer's Decision, the Charging Party, the LocalUnion, filed a motion with the Trial Examiner forpermission towithdraw the charges in thisproceeding, stating that "the matters in disputebetween the parties have been settled and a renewalagreementhasbeen executed by authorizedrepresentatives of each party." The InternationalUnion,whichparticipatedinthehearing,participatedin"thesettlementand renewalagreement," and joined and consented to thisrequest for the withdrawal of the charges. TheGeneral Counsel opposes the granting of the motiontowithdraw.The Trial Examiner denied theCharging Party'smotion in his Decision, andRespondent has excepted to this ruling of the TrialExaminer.The record shows that the Respondent and theUnion (the Charging Party) have a bargainingrelationship dating back to 1942. The matters indispute between the parties in this proceeding havebeen settled, and a renewal agreement has beenexecuted by authorized representatives of eachparty.The parties have thus renewed theirharmonious relationshipandhaveconcludedanother contract.The Board, having duly considered the matter,and in view of all the circumstances herein,concludes that the motion to withdraw the chargeshouldbe granted and the complaint hereindismissed.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.IAfter the issuance of the Trial Examiner's Decision, theRespondent on August 17, 1966, filed a motion to reopen therecord, (1) to receive a copy of a May 13, 1966,SupplementalAgreement between the Respondent and the Kansas CityLuggage& Novelty Workers Union, Local No 66 of theInternationalLeather Goods, Plastics & Novelty Workers Union,and (2) to receive and consider evidence with respect to theUnion's health and welfare fund and pension fund to show howthey affected Respondent's duty to bargain with the Union OnAugust 19, 1966, the General Counsel filed opposition to theRespondent'smotion to reopen the record In view of ourdisposition of this case, we find it unnecessary to rule upon thismotion'T'RIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALBA B. MARTIN, Trial Examiner: This consolidatedproceeding, with all parties represented by counsel, washeard beforeme in KansasCity, Missouri, from January 27to February 2, 1966, on complaint of the General Counseland answer of L-U-C-E Manufacturing Company.' Theissues litigated were whether Respondent violated Section8(a)(5) and (1) of the National Labor Relations Act, asamended, 29 U.S.C. Sec. 151,et seq.,on June 5, 1965, bybypassing the Local Union, the certified exclusivebargainingagent,and bargaining directly with and onJune 6 signing a contract with certain employees ratherthan the Local Union; by thereafter refusing to negotiateand discuss with the Union; and on September 1, 1965, byunilaterally putting into effect a health and welfare planwithout negotiating it with the Local Union. After thehearing the General Counsel and Respondent filed briefs,which have been carefully considered. Several monthsafter the hearing the Charging Party, the Local Union,fileda motionfor leave to withdraw the charges, statingthat "the matters in dispute between the parties have beensettled and a renewal agreement has been executed byauthorizedrepresentativesofeachparty."TheInternational Union joined in this motion, and the GeneralCounsel opposes it. This motion is hereby decided inaccordance with the findings and conclusions herein.After the hearing the General Counsel filed a motion tocorrect the record in certain respects. As the suggested'The Union filed the charge in Case17-CA-2702on June 7,1965,andfiled the charge in Case17-CA-2702-2 onSeptember 30, 1965165 NLRB No. 35 L-U-C-E MFG. CO.corrections appear correct to me, and as no party hasobjected, the motion is hereby granted. The motion hasbeen placed in the original exhibit file as Trial Examiner'sExhibit 1.Upon the entire record and my observation of thewitnesses, I hereby make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENT COMPANYRespondent, L-U-C-E Manufacturing Company (hereincalled Respondent, Respondent Company, L-U-C-E, andthe Company), is a Missouri corporation engaged in themanufacture of luggage and related items at its plant atKansas City, Missouri, its only facility here involved.Respondent annually receives from points outside theState of Missouri goods, products, and materials valued inexcess of $50,000 and annually ships to points outside theState of Missouri goods, products, and materials valued inexcess of $50,000. Respondent is now and has been at alltimes material herein an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDKansas City Luggage and Novelty Workers Union LocalNo. 66(herein called the Local Union and the Union),affiliatedwith International Leather Goods,Plastics&NoveltyWorkers Union,AFL-CIO (herein called theInternationalUnion and the International),isa labororganization within the meaning of Section 2(5) of the Act.III.THE UNFAIRLABOR PRACTICESA. Bargaining History Prior to Bypassing the Union onJune 5-6,1965The Local Union was certified by the Board in 1942 (42NLRB 207) as the exclusive bargaining representative forallproductionandmaintenanceemployeesatRespondent's Kansas City plant, excluding supervisoryand clerical employees and janitors. There has been nosubsequent certification of any other labor organization,and ever since the certification the Local Union has beenthe duly certified collective-bargaining representative ofall employees in the unit. Since the certification, the LocalUnion and Respondent have had a continuing collective-bargaining relationship which has produced some 15contracts governing their relationship from 1942 untilDecember 31,1964.The Local Union is affiliated with the InternationalUnion named in the caption and is subject to the rules ofthe International's constitution. Members of the Local intheir obligation of membership obligate themselves toobey the rules and regulations of the Local Union and the'Under "Contract Uniformity" the Internationalconstitutionprovided for the formulation of a comprehensive policy oncontract uniformity either by "Convention Mandate" or by thegeneral executive board 'of the International The constitutionprovidedthat the generalexecutive board wouldimplement thispolicy through the general officers and that local unions shouldsubmit their contract demands to the International for approvalbased upon the International's contract uniformity policy Theconstitution grantedthe generalexecutive board through theInternationalpresident in consultation with and approval of thegeneralofficers, authority to grant modification and temporaryrelief from enforcement of industry contract uniformity policy toany local union "which may make such justified request upon289constitution of the International.In the negotiations leading up to the 15 contracts theLocalUnionwasrepresentedbyitsbusinessrepresentative and by a negotiating committee.Usuallythe Local was assisted by one or more representatives ofthe International Union.Under the constitution of theInternational Union,to insure contract uniformity localunions were to submit their contract proposals and theirnegotiating contracts to the International for approval.2Every contract betweenthe Localand the Companyexcept the disputed one of June 6, 1965, and possiblyexcept two earlier ones,'was signed on behalf of the Unionby its business agent(businessmanager, businessrepresentative).'In addition all of the contracts betweenJanuary 1943, and May1959,with the exceptions noted inthe footnote, were signed on behalf of the Local by itspresidentand secretary-treasurer.The contract ofDecember 18, 1959, was executed for theLocal byits vicepresident,business representative,and at least twomembers of the negotiating committee.The contract ofDecember 30, 1960,was executed by the businessrepresentativeand at least three members of thenegotiating committee.The contract of December 28,1962, was signedby thebusiness representative and atleast two members of the negotiating committee.The lastcontract, executed December 20, 1963, was signed by thebusiness representative and at least three members of thenegotiating committee.Iconclude from the above andupon the preponderance of the evidence that up until thedisputed June 6, 1965, contract,both Respondent and theLocalhave considered the signature of the Local'sbusiness representative as necessary to the consummationof a written agreement between them.The Local customarily consulted its members in the L-U-C-E plantin the formulation of contract demands, andfor approval of negotiated contracts;but there was noevidence that theLocalever delegated its authority tobargain for theL-U-C-Eemployees,back to the employeesthemselves or some of them or to all or some of thenegotiating committee.During the 1964-1965 negotiations for a new contract tosucceed the one which expired the last day of 1964, thepartiesmet some 11 times from November 24, 1964, toMay 18,1965. No contract was achieved.The Union wasrepresented by its business agent and a negotiatingcommittee of threeL-U-C-Eemployees:Louise Vann (whowas also shop chairman at theL-U-C-Eplant and waselected vice president of the LocalinApril1965), IvaMitchell,andMarthaWyse. A representative of theInternational Union was frequently present.Respondentwas representedby twolawyers, Myron K.Ellison andJohn K. Bestor, who for many years had conductedRespondent's negotiations and handled its relations withthe Union.reaching astalemateincollectivebargainingprocess " TheInternationalconstitution provided that each local union shallsubmit to theInternationalpresidentand the generalofficerseach negotiated contract for approval, and that approval would begranted when the contract negotiated was in conformity with theforegoing provisions'Who signed the December 1952 contract was not shown onthe exhibit copyWho signed the December 1954 contract was notshown on the exhibit copy, but there were lines for the signaturesof the Local's president, secretary-treasurer, and businessrepresentative'See footnote 3, above 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the 1964-1965L-U-C-Enegotiations strikesoccurred and were settled at the plantsof GatewayLuggageManufacturing Company, Inc., and NeevelLuggage Manufacturing Company, Respondent's principalcompetitors in the Kansas City area.As the Local alsorepresented the employees at Gateway and Neevel, whatwas happening at those two firms had an impact on thebargainingat L-U-C-E.Respondent took the position thatthe wage rates at L-U-C-E must not be more than those atGateway and Neevel,and reminded the union negotiatorsthatL-U-C-E was alreadypaying 5 cents an hour morethan Neevel.Once at least,there was discussion as towhether there should be joint bargaining for all threecompanies.The contractswhichresultedfrom theGateway and Neevelsettlements,provided for 40 hours'pay for 37-1/2 hours' work conditioned upon the Union'swinning the same concessionfrom L-U-C-E.The situation at Scranton,Pennsylvania,also had animpact upon the 1969-1965 negotiations at Kansas City.Respondent was owned by Mrs.A. P. Luce, itspresident.Her son was president of another corporation,named L-U-C-E Luggage,Inc.,whose plant was in Scranton, Thatcompany was heavily in debt to Mrs.A. P. Luce.The sameattorneys represented both corporations and representedRespondent before me. The Scranton employees wererepresented by another local of the International. TheScranton employees went on strike June 2, 1965, after theold contract expired May 31, 1965.Early in the KansasCity L-U-C-Enegotiations, inJanuary andFebruary 1965,the parties discussed thepossibility of adopting in KansasCitythe entire existingScranton contract,including the Union'shealth andwelfare plan.Several times during the Kansas Citynegotiations,Raymond Dooley,vice president of theInternational,and other International officers suggestedjoint negotiations for the Kansas City and Scranton plants,and suggested the possibility of a strike at Kansas City.Arrangements between Respondent'sattorney,Ellison,and the president of the International for a"summit"meeting inNew York toavoid work stoppages at bothplants were all but consummated when the Scranton strikebegan; and Respondent's attorney refused to go to NewYork.In a meeting of KansasCity L-U-C-Emembers onMarch 3,1965, when Dooley was talking to the employeesalong the lines of"no contract-no work,"the employeesvoted not to strike and to continue the negotiations.DooleyinformedRespondent'snegotiatorsof this employeesentiment.The differentpoints of view between the Internationalofficersand at least some Kansas CityL-U-C-Eemployeesrelated at least in part to the so-called"ConventionMandates."For several years the International officershadbeenadvocating two International conventionmandates:the Union'shealth and welfare plan, and 40hours' payfor 37-1/2hours'work. In the 1962-1963negotiations the Local's negotiators askedhour work plan, but not for the health and welfare plan,although at a meeting L-U-C-E members voted againstasking for either. The members of the negotiatingcommittee,Pansy Burns, Iva Mitchell, and Martha Wyse,were againstthe 37-1/2-hour work plan. The resultingcontract included neither.For some time the Internationaldidnot approve the contract and the Internationalpresident did not signit.TheLocal'sexecutive boardretaliated by withholding the per capita payments it owedthe International. Finally an International representativebrought in the contract signed by the Internationalpresident and explained that the International's objectionto it was its ommission of the two mandated clauses. TheLocal's businessagentwas expelled from the Union at theend of 1963.At the opening session of the 1964-1965 negotiations,the Local's spokesman, its business representative, CarlHaley, withdrew from its written demands the 37-1/2-hourweek and the health and welfare plan explaining that theywere convention mandates, but that the Kansas City L-U-C-E employees did not want them. Other testimonyindicated that the L-U-C-E employees believed that if theypursued the 37-1/2-hour demand they would end up with37-1/2 hours of pay for 37-1/2 hours of work, and they didnot want that. As for the International's health and welfareplan, the Local's spokesman indicated they preferredanother health and welfare plan, which they proposed.At the third negotiation session, on December 11, 1964,InternationalVicePresidentDooleyenteredthenegotiations and in substance reinstatedtheUnion'shealth and welfare plan and the 37-1/2-hour-week plan asunion demands in the negotiations. They were discussedoff and on in the negotiations after thatOn April 26, 1965, after the L-U-C-Enegotiations hadbeen in progress for some 4 months, the Local'sincumbent business manager, Carl Haley, was defeatedfor reelection by Carlos Medina in what was described inthe International's newspaper as a close election. Haley'sdefeat may or may not have resulted in some degree from adivided opinion within the Local as to Haley's position inthe L-U-C-E negotiations concerning the two conventionmandated issues.At the lastnegotiationsession, prior to the June 5 and 6bypassingof the Local Union, on May 18, the Unionpressed for wages and working conditions consistent withthoseachieved in the Gateway and Neevel 3-yearcontracts, each of which included an immediate 7-1/2-cent-an-hour raise the first year, the International's healthand welfare plan the second year, and 40 hours' pay for 37-1/2 hours' work the third year. Respondent's attorneyspresented a written package proposal of 10 items, whichincluded an immediate 4-cent-hour raise, the Company'srather than the International's health and welfare plan,and no clause providing for 37-1/2 hours' work at 40 hours'pay. The Union rejected the Company's proposals becauseof disagreement with the wage structure, the bonusproposal, the Company's health and welfare plan, and thedisposition of a pending arbitration case. According to thecreditedtestimonyofCarlosMedina, the unionspokesman said the Union would recommend the companyproposals to the L-U-C-E employees only if they werechanged to provide an immediate 7-1/2-cent-raise and theUnion's health and welfare plan. The Company's attorneysrejected these changes. The Company's attorneys thenstated they would like to have the L-U-C-E employees havean opportunity to vote on the Company's proposals, andpressed the union representatives to state when a"ratification"meetingwould be held. The Union'sspokesman said the Union knew its obligations and did notneed Respondent to tell it how to conduct its business.Nevertheless the parties discussed whether such a"ratification"meeting would be held that week. Thentherewas further discussion about the cost of theCompany's health and welfare plan, and discussion of theproblems involved in the Union's health and welfare plan,according to the credited testimony of Bestor, On this notethe meeting adjourned. Upon the evidence set forth in this L-U-C-E MFG. CO.paragraph and the preponderance of the evidence in theentire record, I conclude that the June 18 meetingadjourned with no meeting of the minds and no impasse inthe bargaining.The following day, one of Respondent's attorneys metBusiness Agent Medina at an arbitration meeting andasked him if he had yet arranged a meeting with the L-U-C-E employees.The Union's monthly meeting in May was held onMay 24, but as only five or six L-U-C-E employeesattended, the L-U-C-E proposals were not presented ordiscussed.Medina arranged for a meeting on June 3 to present andexplain the Company's package proposals. At the urging ofIvaMitchell and Martha Wyse, two members of thenegotiating committee, he was able to arrange to have itadvanced to June 2. This meeting turned out to be a fiascobecause the Union, pursuant to its bylaws and a notice toL-U-C-E employees, undertook to restrict the meeting tomembers in good standing whose dues were paid up. (Dueshad not been checked off since the expiration of the priorcontract at the end of 1964.) This meant that a number ofL-U-C-E employees were turned away at the door, eventhough Supervisor Jule Cunningham handed money at theentrance to some of them to pay their dues. Also, someNeevel and Gateway employees were present, and someL-U-C-E employees did not like that. Chaos reigned, theInternational representative who was trying to get themeeting to order was unable to do so, someone called thepolice, and the meeting was abandoned.On June 3, 1965, the Union passed out to L-U-C-Eemployees in front of the L-U-C-E plant a handbill readingas follows:June 3, 1965NO CONTRACT...... NO WORK!TO ALL L-U-C-E MANUFACTURING COMPANYEMPLOYEESGateway and Neevel Luggage contracts have beensigned and settled successfully. These contracts callfor 7-1/2 cents per hour increase in wages, Health &Welfare and pension retirement coverage, 37 1/2 hourwork week with 40 hours pay.Your employers have not at any conference offeredas much. They continue to submit tricky offers and aninsurance coverage that is vague. Obviously they arenot bargaining in good faith.The Company depends upon a small minority ofstooges to keep your shop divided. The time has comewhen this minority must be prevented from yougaining a fair and just settlement similar to thesettlements of Gateway and Neevel, or even better.The Scranton shop of L-U-C-E is on strike as ofWednesday, June 2nd, for improved wages andworking conditions, etc. Your fight is theirs and theirfight is yours.Your InternationalUnion is supporting theScranton Local 41 strike and will also support the L-U-C-E workers of Kansas City. Exercise your rights asgood trade unionists and Americans-No contract ...No Work !For some years employees had been trying without avail to getsupervisorsoutof the Local because they lessened theeffectiveness of the Union The only two supervisors with whomwe are here concerned were Mary Archer and Jule Cunningham291Fight for a living wage and a good union contractand union protection.Sincerely and Fraternally,K C LUGGAGE & NOVELTYWORKERSUNION LOCAL NO. 66Anna Kellerman PresidentLouise Vann Vice-PresidentDaisy Allsworth Secretary-TreasurerCarlos Medina Business ManagerB. Bypassing the Union and Dealing Directly WithEmployees1.The factsOn Saturday morning, July 5 (the plant was working thatday), a leadwoman, Pansy Burns, circulated for signaturesa petition asking for an immediate meeting to learn whatthe Company had offered and to vote on it and saying thatif they could not get a meeting they wanted to "dispose of"the officers of the Local and get new officers who wouldgive them meetings. Without seeking permission and oncompany time without being docked for it, Burns left herjobwithout reprimand and spent about 1-1/2 hourscirculating the petition. She was assisted by otherleadwomen who had their employees stop work, read thepetition and, in some cases at least, converse with Burns.Burns circulated the petition on all four production floorswhere the approximately 247 employees in the appropriateunit at work that day worked. The leadwomen had beencovered by the expired contract, and had been members ofthe Local. They, or most of them including Pansy Burns,had been in arrears in their union dues since the cessationof the checkoff with the expiration of the last contract, andunder the constitution of the International (article XIII,sec. 6), were in a state of automatic suspension frommembership. That Respondent knew and approved whatBurns and the other leadwomen were doing follows fromthe fact that simultaneously that morning Jane Lucetelephoned Respondent's attorney, Bestor, and told himthe employees were circulating a petition. Further, it isinconceivable that Supervisor Mary Archer, who was overBurns and in charge of her floor, did not miss her for 1-1/2hours and did not know what she was doing. Particularly isthis so since a few days before, on May 26, Archer hadherself participated with two members of the Union'snegotiating committee (Wyse and Mitchell) in trying to getan early union meeting; and since Archer attended themeeting of employees that Saturday afternoon, June 5.Supervisor Archer was herself a suspended member of theLocal because her dues were in arrears.'Lunchtime consisted of one-hour free time beginning at11:30 a.m. At lunchtime on June 5, Pansy Burns and twomembers of the negotiating committee, Iva Mitchell andMartha Wyse, were absent from the plant for about 1-1/2hours while they drove to the home of the president of theLocal and back to try to get a union meeting set for thatafternoon. They left about 11:30 and returned just a fewminutes before the meeting held that afternoon at 1:30.Although Supervisor Jule Cunningham knew where andwhy they went, they were not docked for the time beyondthe one-hour lunchtime that they were away. CunninghamOn June 17, 1965, after the June 5-6 events, the Local wroteCunningham that "because of your supervisory statusyou areineligible formembership in our Union and we are herebyterminatingyour membership " 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDknew becauseMitchellhadaskedCunningham'spermission for the three of them to go to see the presidentof the Local, Anna Kellerman, to see if she would hold ameeting.The three asked the president of the Local, AnnaKellerman, to call a special union meeting for L-U-C-Eemployees,which the Local's bylaws permitted thepresident to do upon written petition by seven members ingood standing. Kellerman credibly testified that in her 24years as a member of the Local she did not recall anyoccasion when a meeting had been called on the spur ofthe moment. She explained that because of a funeral shecould not be present at a meeting that afternoon; she didnot object to their holding a meeting, although the Local'srules provided that-the president or vice president "shall"preside over all meetings of the Local. According toKellerman's credible and credited testimony, Kellermanoffered to call Business Manager Carlos Medina for themand they told her not to, saying that they wanted "no partofCarlos."The three left Kellerman without anyarrangements for the meeting having been made.Burns,Mitchell, andWyse returned to the plant,immediately asked and received permission of Jane Luceto hold a meeting in the company cafeteria to see if theemployeeswould accept the Company's proposedcontract. Burns gave the petition to Jane Luce and told herto read it. Jane Luce was the daughter of Mrs. A. P. Luce,president of Respondent. Jane Luce, a woman in her 40's,was looked upon by the employees as an importantmember of management from whom they received orders.According to Respondent's attorney who has donebusiness with her since about 1952, Jane's duties "arekind of what she makes them." The entire record proved,and I conclude, that Jane Luce was an agent ofRespondent.Then, at 1:30, shortly after the return from Kellerman'shouse, the meeting was held on company time in thecompany cafeteria.The leadwomen on the variousproduction lines told employees to turn off their machinesand go to a meeting in the cafeteria. Although most of theemployees working that day attended the meeting, LouiseVann, the vice president of the Local, shop chairman attheL-U-C-E plant, and member of the negotiatingcommittee, was not invited to attend and did not attend.SupervisorsArcher and Cunningham attended themeeting. The meeting was attended by employees whowere delinquent in their dues to the Union and under theUnion's bylaws automatically suspended. Some of theemployees present were new employees who had not yetjoined the Union. No officer of the Local was invited orattended. The president did not call the meeting. Thepresident or vice president of the Local did not preside,which the bylaws of the Local provided they should do ifthis was a meeting of the Local. Wyse, Mitchell, and Burnswere up front. Wyse opened the meeting by stating themeeting was about the Company's proposal. Pansy Burns,a former officer of the Union and former member of thenegotiating committee, but then holding no office orfunction with the Union, rapidly and in a soft voice read offthe Company's 1-page package proposal. Wyse asked ifthere were any questions. The only question raised waswhether this was a legal meeting. Burns replied that itwas. There was no discussion of the proposals. A standingvote was taken and the proposals were approved by a largemargin. Someone asked if the contract had to be signed bythe business manager to be legal. Burns replied in thenegative. The group approved a resolution to the effectthat the Local's executive board was not to interfere withthe contract.After the meeting, which lasted about 15 minutes, theemployees returned to their work. Burns then informedJaneLuce that the employees had accepted theCompany's proposal and asked her what was to be donenext.Jane Luce telephoned one of the Company'sattorneys, Bestor, told him that "the employees" (not theUnion or the employees who were members of the Union)had "ratified" the company proposal, that they wanted toknow if a contract could be drawn up, and that they wereconcerned about the possibility of pickets at the plant thefollowingMonday, June 7. The Company's attorneydrafted a contract that afternoon, as though it were acontract between the Company and the Local, although heknew from recent bargaining history and the May 18meeting that the leadership of neither the Local, whospoke for the Local in negotiations, nor the International,approved this May 18 package proposal. The document heprepared was executed the following morning, Sunday,June 6. It was signed for the Company by Mrs. A. P. Luce;and, purporting to act for the Local, by Iva Mitchell andMarthaWyse of the Local's negotiating committee,Germaine Glaze, one of eight members of the Local'sexecutive board, and by Pansy Burns, who had no office orfunction with the Local. Burns signed at the suggestion ofAttorney Bestor, since she had participated in getting it"ratified." Louise Vann, the third member of the Local'snegotiating committee, was not asked to sign the contract,nor was Medina, the business agent, nor were any officersof the Local, including the president and secretary-treasurer, who for many years had signed the contracts forthe Local.Sunday afternoon, helped in drafting by Attorney Bestorand presumably Jane Luce, Respondent sent the Local'sbusiness agent, Carlos Medina, a telegram reading asfollows:We understand that you propose to place pickets atour plant Monday, June 7. This is to advise you that ata meeting of the members of your Union employed byL-U-C-E the Company's offer of May 18 was ratifiedby a vote of 200 in favor of the proposal, 5 against.Following the ratification a contract was executed byMrs. Luce for the Company and by a majority of thenegotiating committee and all members of theexecutiveboardfortheUnion.6Furtherweunderstand that the L-U-C-E employees at thismeeting passed a resolution directing you not toattempt to strike or picket this plant. Any strike orpicketing action by the Union during the term of ourcontract with Local No. 66 will violate that contractand will force us to seek our remedies in court againstyou and Local No. 66.Sunday afternoon Respondent also sent the Local'spresident a telegram to the same effect.On Saturday afternoon Pansy Burns telephoned thepresident of the International Union in New York City, andtold him that "we have a contract" and in substance "ameeting" had ratified it; that she was calling him tosAttorneyBestor credibly testified that the telegram ascomposed said "a" member of the executive board instead of "allmembers " L-U-C-E MFG. CO.293prevent pickets from picketing the place on Mondaymorning. The president of the International said only thathe would contact the Local.A union handbill over Medina's signature was writtenafterhis receipt of the above telegram and it wasdistributed to L-U-C-E employees on Monday, June 7. Thishandbill claimed the June 5 meeting was not a bona fideunionmeeting,notcalledunder union rules andregulations, and not binding on anyone. It referred to it asa captive meeting on company property under companyauspices.On June 21, Respondent forwarded to the Union duescheckedoffpursuanttotheJune 5 "contract."Respondent's covering letter indicated Respondent knewthe Union contended the "contract" was not valid TheUnion returned the check with a June 28 covering letterreading as follows:This is to advise you that your letter of June 21,1965, has been received and is being treated as theself-serving document it is. Your so-called "contract"isa nullity and if the remittance of check-off isconditioned upon recognizing an invalid instrumentthen, of course, I have no choice but to return yourcheck to you.Your letter is merely further evidence of the unfairlabor practices you have been engaged in.Since this letter, Respondent has regularly forwardedchecks for checked-off dues money to the Union and theUnion has regularly returned them to Respondent.At all times between the filing of the original charge onJune 7, 1965, and the hearing some 7 months later, theUnion always contended the resulting "contract" was nota contract with it and was an unfair labor practice.The Union brought charges against Wyse and Glaze forsigning the "contract" and bypassing the Union. Theywere expelled from the Local for failing to appear before acommittee.2.Analysis, Respondent's defenses, and conclusionsOn June 5 and 6, 1965, the Local Union was theexclusivebargaining agent of the employees in thecertified appropriate unit. Until those days, RespondenthadbeennegotiatingwiththeUnion'sofficialrepresentatives: its business agents, its three-membernegotiatingcommittee,and representatives of theInternational Union.On June 5 and 6, Respondent took advantage of dividedsentiment within the Local and within the negotiatingcommittee concerning local support for the International'sconventionmandates,which presumably had beenadopted as bargaining goals at one or more countrywideconventions. Respondent assisted those employees whowere against the convention mandates by knowinglypermitting them to circulate and have employees sign apetition on company time and property, by permittingthem to hold a meeting of company employees on companytime and property, and by permitting three employees tobe absent for 1-1/2 hours on company time to arrange forthemeeting.As Respondent's attorneys knew, PansyBurns,who took the strongest initiative to bring themeeting about, then held no office or position in the Localand was not acting for the Local. She spent about 2-3/4hours of company time on June 5 soliciting signatures onthepetition,visitingKellerman's house, and at themeeting.The June 5meetingwas clearly not a meeting of theLocal, as Respondent well knew. It was not called orpresidedoverby the Local's president. PresidentKellerman's alleged remark, to the three who visited her,"you kids go ahead and have your little meeting, you haveto live with it," did not make the meetinga union meeting.Itwas not called as a meeting of the Local, or even of L-U-C-E employees who were members of the Local. It wascalled for all L-U-C-E employees, including those who hadnever joined the Local and those who were automaticallysuspended but in arrears in their dues. If the meeting hadbeen called as a meeting of the Local or as a meeting of theL-U-C-E employees who were members in good standingof the Local surely Louise Vann, a L-U-C-E employee andshop chairman, vice president, and a member of thenegotiating committee of the Local, would have beeninformed the meeting was going to occur. She was notinformed. Nor was any other officer of the Local, nor thebusiness agent, Medina, told of the meeting or invited to it.Severalwitnesses testified thatBurns read theproposals in a soft voice and too rapidly and that they didnot understand what she read. There was no explanationof the meaning of the company proposals, no discussion oftheir merits, and no real opportunity for free expression ofemployee sentiment. It was a captive meeting with acaptiveaudienceacting like captives.Under thecircumstances,as anaccurate expression of employeesentiment on the negotiationissues,the vote wasmeaningless.The contract of June 6 was a contract with fouremployees in violation of Respondent's legalobligation tobargain and contract with only the exclusive bargainingagent, the Union.' It wasnot acontract with the Unionbecause there was nomeetingof the minds at thebargainingtable between the Respondent and the Union.The negotiation session of May 18, the last session beforeexecution of the June 6 contract, did not end with ameeting of the minds, and Respondent knew from theentire course of thenegotiationsthat no agreement hadbeen reached. So that On June 5 there was nothing toratify.As the contract was not a contract with theexclusive bargaining agent, it was a contract with fouremployees who represented nobody, and was legally anullity.Additional evidence that the June 6 contract was not acontract with the Local was the fact that there was no lineon it for thesignatureof the Local's business agent, whosesignatureshad appeared on every previous contract. Thistime the employee promoters of the contract wanted "nopart of" the businessagentobviously in favor of theconventionmandates who only 6 weeks before haddefeated in what was described as a close election theincumbent business agent who had withdrawn theconvention mandates at the first bargaining session.Additional evidence that Respondent knew its June 6contractwas not with the Local is the fact thatRespondent found it necessary to send telegrams to theLocal's president and businessagent tellingthem thecontract had been "ratified." If the contract had reallybeen with the Local, surely the Company could haveassumed that the Local's agentswho negotiated it wouldMedo Photo Supply Corporation v N.L.R B,321 U S. 678,National Licorice Co.,104 F 2d 655(C.A 2);The ArundetQuaker State Oil Refining Corporation v N L R B ,270 F 2d 40,Corporation,59 NLRB 50546 (C.A. 3). Cf JICase Co v N.L R B, 321 U S.332,N L.R.B v299-352 0-70-20 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDinform such important local officials as the president andbusiness agent about it.ThatRespondent intended to bypass the Local'sauthority as exclusive bargaining agent and force theLocal to accept the Company's proposals which did notinclude the convention mandates is further shown by thefactsthatwhen immediately the Union protestedRespondent's actions in the June 7 handbill, the filing andserving upon Respondent of the charge on June 7, and theLocal's June 28 letter to Respondent, the latter made nomove to undo its unlawful actions of June 5 and 6.The General Counsel urged as additional proof thatRespondent bypassed the Local on July 5 and 6, thealleged fact that the leadwomen, Pansy Burns and others,were supervisors and were therefore working in theinterest of Respondent. Upon the entire record I find it isnot necessary to resolve this question in order to resolvethis proceeding The record contained some, though notnecessarilyconclusive,indicationthattheyweresupervisors within the meaning of the Act. On the otherhand, it would not necessarily follow that, even so, theywere working solely in the interest of Respondent on July 5and 6, since for many years they had been members of theUnion, and as, since 1945, they had been specificallyincluded in the coverage of the several contracts betweenthe Union and the Company. Also, during the first half of1965, when they were delinquent in their dues, the Unionsought to collect the dues by writing the Company that ifthey were not paid up the Union would request thedischarge of the delinquents.Respondent contended it was justified in what it did inorder to prevent a strike or picketing at its plant beginningon Monday, June 7. If a strike had occurred it would havebeen a primary strike to accomplish economic ends. Underthe Act, employees had a right to engage in such a strikeand there was nothing unlawful in the Local's or theInternational's efforts to bring it about. The fact that apossible strikewas "in the wind" did not justifyRespondent in bypassing the exclusive bargaining agent.In fact, the record established that neither a strike norpicketingwas planned for the L-U-C-E plant for thefollowingMonday or for any day. Under all thecircumstances a legal strike was a possibility some time inthe future, but this fact did not justify Respondent'sactions. The International's or the Local's potential resortto a legal economic tool did not justify Respondent inexploiting a division within the Local and the Local'sleadership and in bypassing the Union.Respondent contended the General Counsel did notsustain his burden of proof as to what was the appropriateunit. The General Counsel showed that the Union was thecertified bargaining agent and that since the certificationthe parties have negotiated many contracts and had acontinuous collective-bargaining relationship up until thechallenged events on June 5 and 6, 1965. Insofar as therecordshowed,during the 1964-1965 negotiationsRespondent did not question the Union's representation ofa majority of the employeesin anappropriate unit. Therewas no evidence that Respondent had a good-faith doubtas to the Union's representation of a majority of theemployeesinanappropriateunit.Under all thecircumstances of this proceeding I hold that the GeneralCounsel has sustained his burden of proof as to theappropriate unit and that Respondent had no good-faithdoubt concerning the Union being the exclusive bargainingagent of the employees in the appropriate unit. Theappropriate unit was the one certified by the Board: allproductionandmaintenanceemployees,excludingsupervisory and clerical employees and janitors.Respondent contended that it cannot be held to haverefused to bargain with the Union because the Union wasengaging in activity proscribed by the antitrust laws.Respondentcontendedthatthestrike-settlementagreements between the Union and Gateway and Neevel,which were conditioned upon the Union's winning thesame 37-1/2-hour concession from L-U-C-E, were inviolation of the antitrust laws, citingPenntngton,8and thatRespondent cannot be held to have refused to bargainbecause the Union was refusing to bargain in good faith bybargainingto an impassein anattempt to implement itsviolation of the antitrust laws. This defense is not valid forseveral reasons. Firstly, as has been found above, theUnion did not bargain to impasse over the 37-1/2-hourclause. At the May 18 meeting, the last negotiation sessionprior to the bypass, the Union's spokesman, Hayes, saidthe Union would submit the Company's package proposalto the union membership if two certain changes weremade, and these changes did not relate to the 37-1/2-hourclause which the Company's proposal did not include.Thus, at this point in the negotiations, the Union waivedthe 37-1/2-hour clause, at least for the time being. In thesecond place, Respondent conceded that it had not filedan antitrust suit because it could not prove any damages.In the third place, this is not the appropriate forum to tryan antitrust suit.Respondent contended it cannot be held to have refusedto bargain with the Union because the Union bargained inbad faith by insisting, as a condition precedent to anagreement, on the inclusion of the Union's health andwelfare plan, which was an unlawful plan. This defense isnotwell taken There is no evidence that during thenegotiationsRespondent ever claimed to the Union that itshealth and welfare plan was illegal. This must have beenan afterthought worked up in defense of this case. Duringthe negotiations Respondent was objecting to the unionplan on the merits, on the ground that it spread thebenefitstoothin.IfRespondenthad continuednegotiating with the Union instead of bypassing it, it ispossible that in the end the parties could have achieved ameeting of the minds on a health and welfare plan. As tothe alleged illegality of the Union's plan, Respondentasserts thatit isillegal under Section 302 of the Act.Respondent sought, vainly, to prove that alleged illegalityhere, although Section 302(e) of the Act grants to theFederal District Courts jurisdiction to restrain violations ofthat Section.Respondent contended it cannot be held to have refusedto bargain with the Union because the Union bargained inbad faith by manipulating for bargaining on amultiemployer basis rather than for the single Kansas Cityplant.Respondent contended that the Union sought tobargain for the Gateway and Neevel units and also theScranton plant, as well as the Kansas City plant. Thisdefense also is without merit. In seeking to gain what itconsidered to be better wages and working conditions forthe employees of the Kansas City plant, the Union wasseeking to use whatever assistance it could find from itssituationsattheother three plants.Respondent'sattorneys were not attorneys for Gateway or Neevel, andboth they and the Union knew they were negotiating onlysUnited Mine Workers v Pennington,381 U S 657 L-U-C-E MFG. CO.for the wages and working conditions of the employees atthe Kansas City plant.Respondent offered numerous other contentions andseveral other defenses, all of which have been carefullyconsidered and which I find to be withoutmeritin defenseto the bypassingallegationsof the complaint.Upon the above considerations, the preponderance ofthe evidence, and the entire record considered as a whole,Ihold that on June 5 and 6, 1965, by bypassing thecertifiedexclusivebargaining agent and negotiatingdirectly with employees; by assisting a few employees intryingtogetemployee approval of Respondent'sbargaining proposals; and by executing the contract with afew employees who did not have and who Respondentknew did not have authority from the Local to enter intosuch contract; Respondent refused to bargain collectivelywith the Union and interfered with, restrained, andcoerced employees in violation of the rights guaranteed inSection 7 of the Act, Respondent thereby violating Section8(a)(5) and (1) of the Act.C.UnilaterallyInstituting a Healthand Welfare PlanRespondent'sJune 6 "agreement"with employeescontained a health and welfare program which was tobecome effective on January 1, 1966. On August24, 1965,Respondent wrote Business Manager Medinaof the Local,referred to the "agreement"as being with the Local, andsaidRespondent wished to discuss with the Local thefeasibility of advancing the effective date to September 1,1965.This was Respondent's answer to a union letter ofAugust 9, 1965, to some of its members who wereL-U-C-Eemployees,saying that as the Union considered the"agreement" a nullity the Union was refusing to accept theduesmoneys Respondent was checkingoff from theemployees'pay and forwarding to the Union;that underthe International's constitution those in arrears more than2months were automatically suspended from unionmembership;and that suspension canceled any rights orbenefits the suspended employee may have had under aninsurance policy the-Union had covering its members. Theunion letter urged employees to pay up their dues, andstated that the executive board of the Local had decided tokeep the insurance in force until August 31, 1965, in orderto give employees an opportunity to pay their dues andestablish their good-standing membership by that dateOn August 27,Medina replied to Respondent'sAugust 24 letter saying the Local would meet withRespondent,that he had been unable to contact theLocal's attorney,Manning, who was out of town,that "if Ican contact Mr. Manning by Monday,August 30, we willcontact you for an early appointment."Medina's letterobserved thatif theydid not arrive at an agreement beforeSeptember 1, "there is no reasonwhy itcannot be maderetroactive to September 1. . ." Medina stated also thathis letter was without prejudice to any rights and that theUnion preserved its right to insist upon Respondent'snegotiating an "authorized Union agreement."On August 31, Respondent's attorney wrote Medina asfollows:We did not hear from you on Monday,August 30 asyou promised in your letter of August 27 and weendeavored to reachyou bytelephone today since, aswe stated in our letter of August 24, the Companywanted to place the insurance benefitsinto effect onthe first of September.However,your office told usyou were away and would not be back the rest of the295day. In your letter of August 27 you mentioned that ifwe do not arrive at an agreement with respect to theinsurance program before September 1 "there is noreasonwhy it cannot be made retroactive toSeptember 1 (or earlier if mutually satisfactory)." Wefind that insurance companies do not write health andwelfare insurance on a retroactive basis andthe onlyway the L-U-C-E employees can have the benefit of aninsurance program on September 1, 1965, is for thecompany to commit itself to the payment of thepremium for that coverage today. Knowing that youand your organization would not wish to stand in theway of your members receiving any additionalbenefitswhich might be afforded them by theiremployer, we feel confident that you would not objectto the company going ahead with instructions to theinsurance company to put this health and welfareprogram into effect as of 12:01 a.m , September 1st.We fully appreciate, as you pointedout inyour letterof August 27, that you and your organization do notwant to prejudice any of your rights, positions orprerogatives. Consequently, without prejudicing anyof your rights, positions or prerogatives, the companyhas arranged for California Western States LifeInsuranceCompany toplace intoeffect the lifeinsurancebenefitsandaccidentaldeathanddismemberment benefit portions of the health andwelfare program effective tomorrow, September 1,1965, instead of January 1, 1966, as originally agreedupon.We want you to know that we are still ready andwilling to discuss this matter with you and yournegotiating committee and we shall appreciate it ifyou will let me know when you and your committeewill be available for a meeting.Respondent caused the insurance to go into effect, as setforth in its letter, and it went into effect on September 1.It is clear from the above facts, and I find, thatRespondentplaced theinsuranceintoeffectonSeptember 1, unilaterally and without giving the Union areasonableopportunity to discuss the riatter first.Respondent first advised the Union of its desirb to advancethe effective date only 1 week ahead of that effective date,which in view of its strained relationship with the Unionwas not sufficient to be reasonable. Respondent'smisinterpretation or misquotation of Medina's letter as apromise which he allegedly had not kept did not makeRespondent's position any more tenable. Respondent'splacing the insurance into effect without giving thecertifiedexclusivebargainingagentareasonableopportunity tomeet and discuss the matter was aunilateral changing of wages and working conditions and afurther refusal to bargain with the Union, Respondentthereby furtherviolatingSection 8(a)(5) and (1) of the Act.D. Alleged Refusal to Discuss and Negotiate With UnionSince June6,1965The complaint alleged that since June 6, 1965,Respondent has refused and continues to refuse tonegotiate and discuss with the Union. On September 16,1965, Respondent met and discussed with representativesof the Local Union and representatives of the InternationalUnion the health and welfare plan then in effect by virtueof Respondent'sunilateral action,and also the Union'shealth and welfare plan. It cannot be found upon thisrecord that upon this occasion Respondent refused to 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDnegotiatewith the Union. On the preponderance of theevidence, I do not find thatat all times sinceJune 6, 1965,Respondent has refused to discussand negotiatewith theUnion.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent set forth in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.On June 27, 1966, the Charging Party, the Local Union,filedwith me a motion for permission to withdraw thecharges in this proceeding, stating that "the matters indispute between the parties have been settled and arenewal agreement has been executed by authorizedrepresentatives of each party." The International Union,which participated in the hearing, filed a document statingthat it participated in "the settlement and renewalagreement," and that it joined and consented to therequest for withdrawal of the charges. The GeneralCounsel opposes the granting of the motion to withdraw.As all parties have indicated that since the hearing theparties have signed a new collective agreement, I acceptthat as a fact; and hold that as the parties have nowbargained to a contract a bargaining order is not necessaryas a part of the remedy.Remaining unremedied is Respondent's bypassing ofthe Union in June 1965, and its unilateral action in August.These were not technical violations but were seriousviolations having a vital impact upon employee rights andwhich should not be left unremedied. Respondent shouldtherefore be required to post an appropriate notice. Inview of these unremedied violations I hereby deny themotions to withdraw the charges.9 As Respondent'sunilateral action consisted of granting employees lifesThe motions are denied for the reason that the purposes of theAct will not be effectuated without the findings of statutoryinsurance and accidental death and dismembermentbenefits at no cost to employees, I shall not order, asrequested by the General Counsel in his brief, thatRespondent rescind that action. Nothing herein requiresRespondent to rescind that action. As no party hasrecommended any remedy concerning the checked-offdues being held in escrow, I make no recommendationconcerning them.Upon the basis of the foregoing findings of fact, and theentire record in the case, I hereby make the following:CONCLUSIONS OF LAW1.L-U-C-EManufacturing Company is engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2.Kansas City Luggage and Novelty Workers UnionLocal No. 66 affiliated with International Leather Goods,Plastics & Novelty Workers Union, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.3.On June 5 and 6, 1965, by bypassing the certifiedexclusive bargaining agent and negotiating directly withemployees in negotiating a contract; by assisting a fewemployees in trying to get general employee approval ofRespondent's bargaining proposals; and by executing acollective agreement with a few employees who did nothave and who Respondent knew did not have authorityfrom the Local to enter into such agreement; Respondentrefused to bargain collectively with the Union andinterferedwith, restrained, and coerced employees inviolation of the rights guaranteed in Section 7 of the Act,and thereby has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act.4.By unilaterally placing employee insurance benefitsinto effect on September 1, 1965, without giving thecertifiedexclusivebargainingagent, the Union, areasonable opportunity to meet and discuss the matter,Respondent further refused to bargain with the Union andthereby has further engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5) and(1) of the Act.5.The aforesaid labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommended Order omitted from publication.]violation herein made and without the remedial order hereinrecommended.I